Rivera, J., dissents and votes to affirm the order, with the following memorandum:
I disagree with my colleagues’ determination that “numerous issues of fact remain to be resolved, thereby precluding judgment to either party at this juncture.” In my opinion, the defendant established its prima facie entitlement to judgment as a matter of law. “[T]he failure to comply with provisions of an insurance policy requiring timely notice of an accident vitiates the contract, both as to the insured and to one injured or damaged by his acts” (Serravillo v Sterling Ins. Co., 261 AD2d 384 [1999]; see Security Mut. Ins. Co. of N.Y. v Acker-Fitzsimons Corp., 31 NY2d 436, 440 [1972]). Here, the subject accident allegedly occurred on December 20, 2000. On January 14, 2003 the defendant received a fax from its agent, KRL Enterprises, advising that a default judgment had been obtained by the plaintiff against the defendant’s insured, Weiss Kosher Bakery (hereinafter the Bakery). This was the first notice to the defendant regarding the alleged accident. The notice, which was provided more than two years after the subject accident, was late as a matter of law (see Matter of First Cent. Ins. Co., 3 AD3d 494, 495 [2004]).
In opposition, the plaintiff failed to raise a triable issue of *706fact. While an injured person has an “independent right” to give notice (see Insurance Law § 3420 [a] [3]; Lauritano v American Fid. Fire Ins. Co., 3 AD2d 564, 568 [1957], affd 4 NY2d 1028 [1958]), “the injured party has the burden of proving that he or she, or counsel acted diligently in attempting to ascertain the identity of the insurer and, thereafter, expeditiously notified the insurer” (see American Home Assur. Co. v State Farm Mut. Auto. Ins. Co., 277 AD2d 409, 410 [2000]). In the case at bar, the plaintiffs efforts in attempting to ascertain the defendant’s identity were not diligent. The plaintiff concedes that “no” inquiries were made by him in an effort to obtain the identity of the Bakery’s insurer. Essentially, the plaintiff speculates that any efforts on his part would have been fruitless. The record discloses that the plaintiffs efforts consisted only of notifying the Bakery by letter that the plaintiff had retained counsel, commencing the underlying action and serving the Bakery on two separate occasions with the summons and complaint. These scant efforts are not reasonable as a matter of law (see Ringel v Blue Ridge Ins. Co., 293 AD2d 460, 461-462 [2002]; Massachusetts Bay Ins. Co. v Flood, 128 AD2d 683, 684 [1987]).
I note that in Lauritano v American Fid. Fire Ins. Co. (supra at 569), the plaintiff “constantly and aggressively pressed” a search for the necessary information regarding the insurer, which included, following up a “barrage” of letters with telephone calls, personal visits, and inquiries directed to the Motor Vehicle Bureaus of New York and Alabama, the Police Department, the Public Service Commission and the Interstate Commerce Commission (see Lauritano v American Fid. Fire Ins. Co., supra at 569). In contrast, the plaintiff in the instant case did not conduct any search whatsoever to locate the defendant.
Accordingly, the Supreme Court properly granted summary judgment in favor of the defendant.